Per Curiam.

We think that the court itself might well have tried the issues raised in this case. Since, in its discretion, however, the court saw fit to appoint a Referee, we are of opinion that, on account of the financial condition of the trust, it should have appointed an Official Referee.
The interlocutory judgment should be modified accordingly, and as so modified affirmed, without costs.
Present — Martin, P. J., Townley, Untermyer, Dore and Callahan, JJ.
Interlocutory judgment unanimously modified in accordance with opinion and as so modified, affirmed, without costs. Settle order on notice.